Citation Nr: 0801409	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-32 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran has confirmed active duty service from May 1987 
to September 1987 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The Board notes that the veteran has submitted evidence that 
he suffers from tinnitus.  An April 2005 private audiologist 
report notes tinnitus in both ears, and a September 2005 
letter from the veteran's mother notes that the veteran 
complains of ringing in his ears.  This issue, however, has 
not been adjudicated, developed or certified for appellate 
review.  The Board may only exercise jurisdiction over an 
issue after a veteran has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, this issue is referred to the RO for appropriate 
consideration.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An October 1991 rating decision denied service connection 
for bilateral hearing loss; notice of this decision was 
issued on October 28, 1991; the veteran did not enter a 
notice of disagreement with this decision within one year of 
notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the October 1991 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact necessary to substantiate the claim, and 
has a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The October 1991 rating decision to deny service 
connection for bilateral hearing loss became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Evidence received since the RO's October 1991 decision is 
new and material, and the claim for service connection for 
bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim (reopening of the claim by the 
Board), any perceived lack of notice or development is not 
prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the claim 
has been reopened, any deficiency regarding notice of the 
basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the veteran's claim.  See Kent v. 
Nicholson, 
20 Vet. App. 1 (2006).
 
New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in an October 1991 rating decision, the RO 
denied the veteran's claim for service connection for 
bilateral hearing loss on the basis that the veteran's 
hearing was within VA standards and that the condition was 
not incurred in or aggravated by the veteran's military 
service.  Notice of this decision was issued on October 28, 
1991.  Because the veteran did not submit a notice of 
disagreement with the October 1991 rating decision within one 
year of issuance of notice of the decision, the October 1991 
decision denying service connection for bilateral hearing 
loss became "final" under 38 U.S.C.A. § 7105(c).  See also 
38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the October 1991 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed October 1991 rating 
decision is new and relates to the questions of present 
disability and nexus to service, facts not established at the 
time of the October 1991 rating decision.  An April 2005 
letter of audiologist Louis J. McGrail notes the veteran's 
exposure to noise during his military service and contains an 
impression of bilateral, moderate, sensorineural hearing 
loss.  An addendum to that statement contains an opinion that 
the veteran's bilateral hearing loss was caused or aggravated 
by his military service.  The Board finds that this evidence 
raises a reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim for service connection for 
bilateral hearing loss, and the claim is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence has been received, and the claim 
for service connection for bilateral hearing loss is 
reopened.


REMAND

Additional development is needed prior to further disposition 
of this claim.  

The veteran served on active duty from May 1987 to September 
1987 and from November 1990 to May 1991.  The veteran served 
in the Persian Gulf War as a cannon crewmember.  The 
veteran's April 1987 enlistment examination does not indicate 
a diagnosis of hearing loss.  In December 1990, the veteran 
complained of hearing trouble.  An April 1991 audiogram, 
performed in conjunction with the veteran's discharge 
examination, noted routine exposure to hazardous noise as 
well as a hearing loss profile of H1.  See Odiorne v. 
Principi, 3 Vet. App.  456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  The veteran also noted 
a history of hearing loss on his April 1991 report of medical 
history.  

The veteran has submitted an April 2005 letter from 
audiologist Louis J. McGrail which notes moderate bilateral 
hearing loss with pure tone averages, in decibals, of 38.3 in 
the right ear and 43.3 in the left ear.  The audiologist also 
opines that the veteran's bilateral hearing loss was caused 
or aggravated by the veteran's military service.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

Given the preceding evidence, it appears that a VA audiology 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a diagnosis of bilateral hearing loss; (2) the veteran's 
service medical records note routine exposure to hazardous 
noise; and (3) the evidence indicates that the veteran's 
bilateral hearing loss may be associated with his military 
service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that the latter element is a low threshold).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded VA 
audiology examination to determine the 
nature and etiology of any current 
bilateral hearing loss and tinnitus.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported.  If current 
hearing loss disability or tinnitus is 
shown, then the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such hearing loss 
disability or tinnitus is causally related 
to the veteran's active service.

2.  Then, the AMC should readjudicate the 
claim for service connection for bilateral 
hearing loss.  If the determination 
remains unfavorable to the veteran, the RO 
must issue a supplemental statement of the 
case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


